Citation Nr: 0032413	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  95-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to disability benefits pursuant to 38 U.S.C. 
§ 1151 for quadriplegia claimed as the result of a period of 
hospitalization and treatment at a Department of Veterans 
Affairs medical facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
March 1949.

This appeal arises from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim of 
entitlement to disability compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for quadriplegia claimed as 
the result of a period of hospitalization and treatment at a 
VA medical facility.

The Board of Veterans' Appeals (Board) denied the veteran's 
claim in an April 1997 decision, which was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 1999, the Court issued a memorandum decision 
affirming the Board's decision.  The Court ordered this 
decision withdrawn in March 2000, following a motion for 
reconsideration by appellant's counsel.  The Court's March 
2000 Order also vacated and remanded the Board's April 1997 
decision for readjudication pursuant to the terms of a Joint 
Motion for Remand (Joint Motion) which had been proposed by 
VA's Office of General Counsel and was under discussion at 
the time of the Court's October 1999 decision.  The Court's 
March 2000 Order was entered as a final judgment on April 10, 
2000.


REMAND

The veteran has requested VA disability compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for quadriplegia 
claimed to have occurred as a result of his hospitalization 
and treatment at the VA Medical Center (VAMC) in Milwaukee, 
Wisconsin in May 1991.  In its April 1997 decision, the Board 
found the veteran's claim well grounded under the Court's 
standard in Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990) 
(". . . a plausible claim, one which is meritorious on is 
own or capable of substantiation").  The Board then found 
that the deterioration in the veteran's physical condition 
leading to his quadriplegia was the result of the natural 
progression of his spondylosis, and not any hospitalization, 
medical or surgical treatment provided by VA.

The Joint Motion indicates that "[t]he principal basis for a 
remand . . . is that the Secretary failed to assist Appellant 
under 38 U.S.C. §  5107(a) by providing him with either a VA 
medical examination or submitting his claims folder(s) to a 
VA physician for review and submission of a medical opinion 
prior to the adjudication of his claim, in light of the BVA's 
finding that the claim was well grounded."  VA has a duty to 
assist veterans who have submitted a well-grounded claim in 
the development of facts pertinent to their claim.  Id.; 
38 C.F.R. § 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 
(Fed. Cir. 1997).  This duty includes the duty to develop 
facts when the record before the Board is clearly inadequate, 
EF v. Derwinski, 1 Vet.App. 324 (1991), and includes an 
obligation to obtain relevant medical records.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Where the veteran's current 
physical condition is at issue, e.g., where an initial or 
subsequent disability rating is to be assigned, the 
development of facts requires a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

In this case, the question at issue is whether the veteran 
suffered an injury, or an aggravation of an injury, as the 
result of his May 1991 hospitalization and surgery at the 
Milwaukee VAMC, and if so, whether such injury or aggravation 
resulted in additional disability.  See 38 U.S.C.A. § 1151 
(West 1991); Gardner v. Derwinski, 1 Vet.App. 584, 586-88 
(1991), aff'd sub nom. Gardner v. Brown, 5 F3d 1456 (Fed. 
Cir. 1993), aff'd 513 U.S. 115, 115 S.Ct. 552 (1994).

To comply with the terms of the Joint Motion, the Board 
concludes that the most fruitful course of action would be to 
submit the veteran's claims folder for review by a VA 
physician, and to obtain that reviewer's medical opinion as 
to the nature and cause of any disability found to exist 
subsequent to the veteran's May 1991 laminectomy.  Prior to 
obtaining this opinion, however, the Board believes that it 
would be useful to obtain the complete clinical records from 
his January to July 1991 VA hospitalization.  See Murphy, 1 
Vet.App. at 82-83.  Accordingly, the veteran's claim is 
REMANDED to the RO for completion of the following actions:

1.  The RO should obtain the complete 
clinical records pertaining to the 
veteran's period of hospitalization at 
the Milwaukee VAMC from January to July 
1991.  This should include, but is not 
limited to, the anesthesia record, the 
operative report, all consultation 
reports, reports of all diagnostic 
studies, progress notes, nursing notes, 
etc..  These records should be associated 
with the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto, 
before the record is returned to the 
Board.

The purpose of this REMAND is to comply with an Order of the 
Court, to obtain additional information, and to ensure that 
all due process requirements are met.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



